Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00083-CR

                               Mario Angel GONZALEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2017CRB001360-D1
                        Honorable Jose A. Lopez, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 23, 2020.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice